FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of August, 2011 Commission File Number 1-32001 Lorus Therapeutics Inc. (Translation of registrant’s name into English) 2 Meridian Road, Toronto, Ontario M9W 4Z7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. SIGNATUR Pursuant to the requirements of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lorus Therapeutics Inc. Date:August 26, 2011 By: /s/ “Elizabeth Williams” Elizabeth Williams Director of Finance and Controller EXHIBIT INDEX News Release datedJune 21, 2011 - LORUS THERAPEUTICS FILES PRELIMINARY SHORT FORM PROSPECTUS FOR OFFERING OF UNITS News Release dated July22, 2011 - LORUS THERAPEUTICS FILES FINAL SHORT FORM PROSPECTUSFOR OFFERING OF UNI News Release datedAugust 8, 2011 - LORUS THERAPEUTICS PROVIDES UPDATE ON OFFERING OF UNITS News Release datedAugust 15, 2011 - LORUS THERAPEUTICS COMPLETES UNIT OFFERING, RAISING APPROXIMATELY $2.2 MILLION News Release datedAugust 26, 2011 - LORUS THERAPEUTICS REPORTS RESULTS FOR FISCAL YEAR 2011
